A memorial was presented at the January session against Moses Harvey, the member from Montague. The committee to whom the same was referred reported as follows :—
“ Whereas Moses Harvey, representative of the town of Montague, stands convicted upon indictments for sedition, and for which he is sentenced to an ignominious punishment by the supreme judicial court, holden at Northampton, within and for the county of Hampshire :
Ordered, That the said Moses Harvey be, and he hereby is, expelled.”
The report was read and agreed to, and it was ordered accordingly.